Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
	Applicant's election of Group I, claims 1-12 and as species a homotrimer (claim 4), and a protein (claim 12) for prosecution in the reply filed on 11/292022 is acknowledged; regarding reference to claims 60 and 74 in page 4 of the Office-action dated 10/27/2022, examiner for the record states was an editing error and should read as “…claims 4, 12 and 20…” and regrets the error. Examiner would like to point out that applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).The restriction requirement is still deemed proper and is therefore made FINAL. 
	Claims 1-20 are pending in this application; and the elected claims 1-12 and as species a homotrimer (claim 4), and a protein (claim 12) reading on the elected invention is now under consideration for examination; claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims benefit of Provisional application: 62/816,729 filed on 03/11/2019.  



Information disclosure statement
The information disclosure statements (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that page 24, paragraph [0086], Primer THS1 is nucleotide sequence, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-12 recite any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures.
No information, beyond the characterization of specific polypeptides and specific polynucleotide handle having specific structural elements with defined structures (for details see Example 1, Tables 1-3, pages 15-31 of specification) in the claimed three-dimensional nanocage has been provided by the applicants’, which would indicate that they had possession of the claimed three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures.
	The prior art clearly provides the following evidence regarding structure and function of nanocages comprising polynucleotide handles including details regarding structure-function correlation of polynucleotides/structural constraints for the formation of 3-dimensional nanocages and the activities are affected by structural changes either in the polynucleotide sequences and polypeptides sequences/tertiary structure is determined by the structure and the polypeptide sequence linked to said polynucleotides:
Jiang et al., (ACS Nano, 2017, Vol. 11: 9370-9381, in IDS) provides evidence that the 3D structure of nanocage is oligonucleotides/structure dependent (see Abstract; Conclusions, pages 9377-9378; and entire document);
Benson H., (Nature, 2015, Vol. 253: 441-444, in IDS) provides evidence that there are constraints arising from DNA geometry and sense/antisense pairing (see Abstract; and entire document). 
Zhang et al., (Nat. Nanotechnol., 2015, Vol. 10 : 779-784, in IDS) provides evidence that engineering complex wireframe architectures with arbitrarily designed connections between selected vertices in three-dimensional space remains a challenge (see Abstract; and entire document). 
Sun  et al., (Science, 2014, Vol. 346, 1258351, pages 1-10, in IDS) provides evidence that it is a challenge to achieve 3D arbitrary user specified shapes (Abstract; Fig. 5-6, pages 228-229; and entire document).
	As the claimed three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures, having widely variable structures and associated function in the claimed nanocage, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art. Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific polypeptides and specific polynucleotide handle having specific structural elements with defined structures (for details see Example 1, Tables 1-3, pages 15-31 of specification) in the claimed three-dimensional nanocage, does not reasonably provide enablement for any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-12 are so broad as to encompass: any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures. The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims. Since the structure of proteins/multimeric proteins and polynucleotide handle(s) will remain active in the claimed nanocage requires a knowledge of how each component of the composition in the claimed nanocage affects the activity. In addition, since the structure of proteins/multimeric proteins and polynucleotide handle(s) determines its functional properties, predictability of which molecule proteins/multimeric proteins and polynucleotide handle(s) can remain active in a composition of the claimed nanocage requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific polypeptides and specific polynucleotide handle having specific structural elements with defined structures (for details see Example 1, Tables 1-3, pages 15-31 of specification) in the claimed three-dimensional nanocage.
While methods for testing the activity of proteins/multimeric proteins and polynucleotide handle(s) in specific composition/nanocage with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/proteins/multimeric proteins and polynucleotide handle(s)  or multiple modifications in multiple compositions/nanocages comprising an essentially unlimited number of possible components, as encompassed by the instant claims in the claimed nanocage. However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b). Here, the claims read on a significant number of inoperative embodiments.
	The specification does not support the broad scope of claims 1-12, which encompasses any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures. The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s)/ proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements in the composition of the claimed nanocage; (B) the general tolerance of the activity of any molecule(s)/proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements in the composition of the claimed nanocage; (C) a rational and predictable scheme for choosing any molecule(s)/ proteins/multimeric proteins and a genera of polynucleotide handle(s) to be active in the composition of the claimed nanocage; (D) a rational and predictable scheme for modifying any molecule(s)/proteins/multimeric proteins and a genera of polynucleotide handle(s) with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims encompassing any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of active molecules having no specific structural elements in the composition of the claimed nanocage is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., (ACS Nano., 2019, Vol. 13: 3545-3554; published 03/05/2019). 
	Xu et al., (ACS Nano., 2019, Vol. 13: 3545-3554; published 03/05/2019) disclose tunable nanoscale cages from self-assembling DNA and protein building blocks  (Abstract; Fig.1, page 3546; and entire document); said nanocage is multimeric protein/KDPG aldolase and wherein the polynucleotide handle is covalently linked by a disulfide bridge and covalently linked to a 4-azidophenylalanine residue and comprising at least 4 oligonucleotides (see col. 1, page 3546; Fig. 2, page 3547;  Fig. 3-4, page 3548;  col. 2, page 3549; Fig. 4-5, page 3550; and Conclusion, page 3551). 
Hence, claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., (ACS Nano., 2019, Vol. 13: 3545-3554; published 03/05/2019).
III. “BY OTHERS”
“Others” Means Any Combination of Authors or Inventors Different Than the Inventive Entity

The term “others” in 35 U.S.C. 102(a) refers to any entity which is different from the inventive entity. The entity need only differ by one person to be “by others.” This holds true for all types of references eligible as prior art under 35 U.S.C. 102(a) including publications as well as public knowledge and use. Any other interpretation of 35U.S.C. 102(a) “would negate the one year [grace] period afforded under § 102(b).”

II. Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fu et al., (US 10,669,534 B2), when given the broadest reasonable interpretation. 
Fu et al., (US 10,669,534 B2) disclose nanoparticle comprising three dimensional DNA nanocage and payload biological macromolecule and methods of assembly of said nanocages (Abstract; and entire document); said nanocage comprising many enzymes including aldolase as the biological macromolecule; Fu et al., discloses 3D nanocages comprising at least four oligonucleotides and method of covalently linking protein and DNA (see Fig. 1-2, 4, 7-8; col. 2, lines 21-51; col. 16-17); enzyme capsulation technology (col. 21-22); and claims . 
Hence, Fu et al., (US 10,669,534 B2) is deemed to anticipate claims 1-3 and 7-12 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ nanocage with the nanocage of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the nanocage of the prior art does not possess the same material structural and functional characteristics of the nanocage of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fu et al., (US 10,669,534 B2) as applied to claims 1-3 and 7-12 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Patterson et al., (RSC Adv., 2011, Vol. 1: 1004-1012) and Yan et al., (Us 2020/0390814 A1; priority 02/02/2018). 
The disclosure of Fu et al., (US 10,669,534 B2) as applied to claims 1-3 and 7-12 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Fu et al., is silent regarding wherein said protein is a homotrimer (as in claim 4); said polynucleotide is covalently linked to a cysteine by disulfide linkage (as in claim 5); … azidophenylalanine residue  (as in claim 6). 
Regarding claim 4, as evidenced by Patterson et al., (RSC Adv., 2011, Vol. 1: 1004-1012) multimeric protein/KDPG aldolase is naturally occurring trimer protein/homogeneous trimer (see Abstract; Fig. 2, page 1005; and entire document).
Regarding claims 5-6, analogous art Yan et al., (Us 2020/0390814 A1; priority 02/02/2018) teach the structural and functional information regarding nanocages and advantageously suggest nanocages comprising polynucleotides covalently linked to a cysteine by disulfide linkage and 4-azidophenylalanine and for large scale economic production of DNA Nano-structures (see Abstract; paragraphs [0190], [0198-0204]; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Fu et al., and employ the multimeric protein/KDPG aldolase, a naturally occurring trimer protein of Patterson et al., and nanocages comprising polynucleotides covalently linked to a cysteine by disulfide linkage and 4-azidophenylalanine and for large scale economic production of DNA Nano-structures as suggested by Yan et al., that teaches structural and functional elements to generate nanocages with desired biochemical properties depending on the experimental need. Motivation to generate such a modified nanocages derives from the fact that nanocages are a commercial product of importance (Fu et al., and Yan et al.,). The expectation of success is high, because the combined teachings of Fu et al., Patterson et al., and Yan et al., teach nanocages comprising enzymes/crosslinking agents/functional elements and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art Fu et al., Patterson et al., and Yan et al., i.e., any three-dimensional nanocage comprising a genera of proteins/multimeric proteins and a genera of polynucleotide handle(s) having no specific structural elements i.e., any or all proteins/multimeric proteins including variants, mutants and homologs from any source and a genera of polynucleotide handle(s) of undefined and unlimited structures, as taught by the instant invention and as claimed in claims 1-12 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fu et al., (US 10,669,534 B2) as applied to claims 1-3 and 7-12 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Patterson et al., (RSC Adv., 2011, Vol. 1: 1004-1012) and Yan et al., (Us 2020/0390814 A1; priority 02/02/2018).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652